DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 4/30/2022.  Claims 1-8 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 4/30/2020 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 4/30/2020 have been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
It appears "ECU ¥6A" has an extra character in the reference number (Paragraph [0010]).
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claims 1 and 8 are:
“Acquiring unit” (Claim 1 and 8)
“First pressurizing device” (Claim 1)
“Second pressurizing device” (Claim 1)
“Pressurizing device” (Claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the claimed functions in Claim 1 and 8 of “an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the first pressurizing device” and “executes a first control of decreasing electric power supplied to the first pressurizing device, and a second control of controlling the second pressurizing device so as to compensate for a change in wheel pressure that is a fluid pressure inside the wheel cylinder.” Any claim not specifically mentioned has been included based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Any claim not specifically mentioned has been included based on its dependency.
10.	Claim 1 limitations “an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the first pressurizing device” and “executes a first control of decreasing electric power supplied to the first pressurizing device, and a second control of controlling the second pressurizing device so as to compensate for a change in wheel pressure that is a fluid pressure inside the wheel cylinder” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The acquiring unit, under broadest reasonable interpretation, is being interpreted as a controller. The first and second pressurizing device, under broadest reasonable interpretation, is being interpreted as a brake motor.
11.	Claim 8 limitations “the pressurizing device being configured so that the pressure adjusting electromagnetic valve is closed when holding the drive fluid pressure” and  “an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the pressure adjusting electromagnetic valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The pressurizing device, under broadest reasonable interpretation, is being interpreted as a brake motor. The acquiring unit, under broadest reasonable interpretation, is being interpreted as a controller. 
12.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 20080001473 A1) in view of Kamiya (JP 2015214270 A).
17.	Regarding Claim 1, Mizutani teaches a vehicle brake device configured to supply a brake fluid pressurized by a first pressurizing device and a second pressurizing device to a wheel cylinder, the vehicle brake device comprising (Mizutani: [0003] and [0009] "The invention relates to a brake control apparatus [vehicle brake device] and brake control method that controls the braking force applied to the wheels of a vehicle."  Also, "When the hydraulic fluid starts to be supplied to the wheel cylinders through the hydraulic fluid supply path, the controller controls the manner in which the hydraulic fluid is supplied to the wheel cylinders [brake fluid pressurized] so that the hydraulic fluid from the first hydraulic pressure source [first pressurizing device] starts to be supplied after the hydraulic fluid from the second hydraulic pressure source [second pressurizing device] starts to be supplied."): 
Executes a first control of decreasing electric power supplied to the first pressurizing device, and a second control of controlling the second pressurizing device so as to compensate for a change in wheel pressure that is a fluid pressure inside the wheel cylinder, accompanying the execution of the first control (Mizutani: [0010], [0011], and [0017] "However, when the wheel cylinder pressure deviates from the target pressure due to, for example, a failure, the hydraulic fluid is supplied to the wheel cylinders through the hydraulic fluid supply path that connects the manual hydraulic pressure source and the wheel cylinders. The manual hydraulic pressure source includes the first hydraulic pressure source that pressurizes the hydraulic fluid stored in the hydraulic chamber thereof in accordance with the operation amount of the brake operating member, and the second hydraulic pressure source that adjusts the pressure of the hydraulic fluid in the second hydraulic pressure source in accordance with the pressure of the hydraulic fluid in the first hydraulic pressure source."  Also, "Then, the hydraulic fluid from the first hydraulic pressure source starts to be supplied, and the deviation of the wheel cylinder pressure from the target pressure is further reduced due to the supply of the hydraulic fluid from both the first and the second hydraulic pressure sources [compensate for change in wheel pressure, accompany execution of first control] to the wheel cylinders."  Also, "Thus, the consumption of the hydraulic fluid in the first hydraulic pressure source is reduced by starting the supply of the hydraulic fluid from the first hydraulic pressure source after the supply of the hydraulic fluid from the second hydraulic pressure source is started.").  
	Mizutani fails to explicitly teach an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the first pressurizing device; and a control unit that, when the heat generation correlation value acquired by the acquiring unit is equal to or greater than a prescribed threshold value.
	However, in the same field of endeavor, Kamiya teaches an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the first pressurizing device (Kamiya: [0011] "According to this configuration, when the coil of the solenoid valve generates heat [heat generation state], the temperature [heat generation correlation value] of the coil is acquired by the coil temperature acquisition unit, and the coil current conducted to the solenoid valve decreases. Thereby, the heat generation of the coil is suppressed."); 
And a control unit that, when the heat generation correlation value acquired by the acquiring unit is equal to or greater than a prescribed threshold value, executes a first control of decreasing electric power supplied to the first pressurizing device (Kamiya: [0104] and [0107] "As shown in FIG. 8, after the addition current decreases by a predetermined amount at t1, the temperature still increases and the temperature acquired by the coil temperature acquisition unit 65 becomes equal to or higher than the second predetermined temperature (t2) [heat generation correlation value greater than threshold], the current The controller 61 gradually reduces the target control current [first control reduced electric power]."  Also, "As shown in FIG. 9, when the brake ECU 6 is in the pressure increase mode or the hold mode (S201: Yes), the brake ECU 6 determines whether the temperature acquired by the coil temperature acquisition unit 65 is equal to or higher than a predetermined temperature (S202) . When the acquired temperature is equal to or higher than the predetermined temperature (S202: Yes), the addition current in the target control current is changed from the normal addition current to the high temperature addition current to be reduced (S203)." Note that a skilled practitioner would recognize that a decrease in current would also provide a decrease in power.). 
Mizutani and Kamiya are considered to be analogous to the claim invention because they are in the same field of vehicle brake control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani to incorporate the teachings of Kamiya to determine a heat generation value threshold and decrease electric power to provide the benefit of increased reliability and life of the pressurizing device because of the reduced likelihood of a failure from overheating.  Additionally, the benefit of the second pressurizing device provides the benefit of maintaining the required braking force without overheat the pressurizing device.
18.	Regarding Claim 2, Mizutani and Kamiya remains as applied above in Claim 1, and further, Mizutani teaches the control unit is configured to execute the first control after executing the second control (Mizutani: [0009] "When the hydraulic fluid starts to be supplied to the wheel cylinders through the hydraulic fluid supply path, the controller controls the manner in which the hydraulic fluid is supplied to the wheel cylinders so that the hydraulic fluid from the first hydraulic pressure source starts to be supplied after the hydraulic fluid from the second hydraulic pressure source starts to be supplied [execute first control after second control].").  
19.	Regarding Claim 3, Mizutani and Kamiya remains as applied above in Claim 1, and further Mizutani teaches the control unit executes the first control and the second control (Mizutani: [0011] "Then, the hydraulic fluid from the first hydraulic pressure source starts to be supplied, and the deviation of the wheel cylinder pressure from the target pressure is further reduced due to the supply of the hydraulic fluid from both the first and the second hydraulic pressure sources [compensate for change in wheel pressure, accompany execution of first control] to the wheel cylinders.").
	Mizutani fails to explicitly teach the first pressurizing device is configured so that electric power is consumed when holding a fluid pressure to be supplied to the wheel cylinder, wherein the acquiring unit is configured to acquire, as a holding state correlation value, the heat generation correlation value in a state where the first pressurizing device holds the fluid pressure to be supplied to the wheel cylinder, and wherein when the holding state correlation value is equal to or greater than the threshold value. 
	However, in the same field of endeavor, Kamiya teaches he first pressurizing device is configured so that electric power is consumed when holding a fluid pressure to be supplied to the wheel cylinder (Kamiya: [0010] "When the pressure instruction or the holding instruction [holding fluid pressure] is acquired, the added current is reduced [electric power consumed] as the temperature of the coil acquired by the coil temperature acquiring unit is higher."), 
Wherein the acquiring unit is configured to acquire, as a holding state correlation value, the heat generation correlation value in a state where the first pressurizing device holds the fluid pressure to be supplied to the wheel cylinder, and wherein when the holding state correlation value is equal to or greater than the threshold value, the control unit executes the first control… (Kamiya: [0099] "As shown in FIG. 6, when the brake ECU 6 is in the pressure increase mode or the hold mode (S101: Yes) [holds fluid pressure], the brake ECU 6 determines whether the temperature acquired by the coil temperature acquisition unit 65 is equal to or higher than a predetermined temperature (S102) [acquire heat generation correlation value as holding state correlation value] . When the acquired temperature is equal to or higher than the predetermined temperature (S102: Yes) [correlation value equal/greater than threshold], the addition current in the target control current is changed from the normal addition current to the high temperature addition current to be reduced (S103) [execute first control].)
Mizutani and Kamiya are considered to be analogous to the claim invention because they are in the same field of vehicle brake control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani to incorporate the teachings of Kamiya to determine a heat generation value threshold and decrease electric power to provide the benefit of increased reliability and life of the pressurizing device because of the reduced likelihood of a failure from overheating.  Additionally, the benefit of the second pressurizing device provides the benefit of maintaining the required braking force without overheat the pressurizing device.
20.	Regarding Claim 4, Mizutani and Kamiya remains as applied above in Claim 1, and further, Mizutani teaches the first pressurizing device comprises a master cylinder, and a normally open pressure adjusting electromagnetic valve configured to adjust inflow and outflow of the brake fluid to and from a drive fluid pressure chamber in which a drive fluid pressure for driving a master piston is generated, and is configured so that the pressure adjusting electromagnetic valve is closed when holding the drive fluid pressure (Mizutani: [0019], [0020], and [0022] "In the first aspect of the invention, each of the first check valve and the second check valve may be a normally open electromagnetically controlled valve that is kept closed by an electromagnetic force generated when the check valve is supplied with a control current having a prescribed magnitude, and that is open when the supply of the control current is interrupted."  Also, "Adjusting the magnitude of the medium currents supplied to each check valve makes it possible to control the valve opening pressure for the first check valve and the valve opening pressure for the second check valve so that the second check valve is mechanically opened before the first check valve is opened [adjust inflow/outflow]."  Also, "The first hydraulic pressure source may be a master cylinder [comprises master cylinder] that is shut off from the reservoir so that the flow of the hydraulic fluid from the reservoir into the master cylinder is interrupted when the brake operating member is operated, and that pressurizes [drive fluid pressure generated] the hydraulic fluid stored in the hydraulic chamber [adjust inflow/outflow from pressure chamber] in accordance with the operation amount of the brake operating member.").  
21.	Regarding Claim 6, Mizutani and Kamiya remains as applied above in Claim 1, and further, Mizutani teaches the first pressurizing device comprises a normally open differential pressure electromagnetic valve configured to adjust a differential pressure between an output fluid pressure of the second pressurizing device and the wheel pressure (Mizutani: [0012], [0017], and [0019] "The hydraulic fluid supply path may include a first supply path that connects the first hydraulic pressure source to the first wheel cylinder, and a second supply path that connects the second hydraulic pressure source to the second wheel cylinder... "  Also, "In the first aspect of the invention, the hydraulic fluid supply path may be further provided with a first check valve provided on the first supply path and a second check valve provided on the second supply path. When the wheel cylinder pressure control system controls the wheel cylinder pressure, the controller may close both the first check valve and the second check valve [adjust differential pressure]."  Also, "In the first aspect of the invention, each of the first check valve and the second check valve may be a normally open electromagnetically controlled valve [first pressurizing device comprises normally open electromagnetic valve] that is kept closed by an electromagnetic force generated when the check valve is supplied with a control current having a prescribed magnitude, and that is open when the supply of the control current is interrupted."), 
And a pump configured to discharge a brake fluid between the second pressurizing device and the differential pressure electromagnetic valve to a part between the differential pressure electromagnetic valve and the wheel cylinder (Mizutani: [0022] and [0047] "The second hydraulic pressure source may be a regulator that adjusts the pressure of the hydraulic fluid delivered from the power hydraulic pressure source [pump to discharge brake fluid] in accordance with the pressure of the hydraulic fluid in the hydraulic chamber of the first hydraulic pressure source... The second hydraulic pressure source may be a regulator that adjusts the pressure of the hydraulic fluid delivered from the power hydraulic pressure source in accordance with the pressure of the hydraulic fluid in the hydraulic chamber of the first hydraulic pressure source."  Also, "The power hydraulic pressure source 30 includes the accumulator 35 and a pump 36.").  
22.	Regarding Claim 7, Mizutani and Kamiya remains as applied above in Claim 1, and further, Mizutani teaches the second pressurizing device comprises a normally open differential pressure electromagnetic valve configured to adjust a differential pressure between an output fluid pressure of the first pressurizing device and the wheel pressure (Mizutani: [0012], [0017], and [0019] "The hydraulic fluid supply path may include a first supply path that connects the first hydraulic pressure source to the first wheel cylinder, and a second supply path that connects the second hydraulic pressure source to the second wheel cylinder... "  Also, "In the first aspect of the invention, the hydraulic fluid supply path may be further provided with a first check valve provided on the first supply path and a second check valve provided on the second supply path. When the wheel cylinder pressure control system controls the wheel cylinder pressure, the controller may close both the first check valve and the second check valve [adjust differential pressure]."  Also, "In the first aspect of the invention, each of the first check valve and the second check valve may be a normally open electromagnetically controlled valve [first pressurizing device comprises normally open electromagnetic valve] that is kept closed by an electromagnetic force generated when the check valve is supplied with a control current having a prescribed magnitude, and that is open when the supply of the control current is interrupted."), 
And a pump configured to discharge a brake fluid between the first pressurizing device and the differential pressure electromagnetic valve to a part between the differential pressure electromagnetic valve and the wheel cylinder (Mizutani: [0022] and [0047] "The second hydraulic pressure source may be a regulator that adjusts the pressure of the hydraulic fluid delivered from the power hydraulic pressure source [pump to discharge brake fluid] in accordance with the pressure of the hydraulic fluid in the hydraulic chamber of the first hydraulic pressure source... The second hydraulic pressure source may be a regulator that adjusts the pressure of the hydraulic fluid delivered from the power hydraulic pressure source in accordance with the pressure of the hydraulic fluid in the hydraulic chamber of the first hydraulic pressure source."  Also, "The power hydraulic pressure source 30 includes the accumulator 35 and a pump 36."), 
And wherein the control unit is configured to control the second pressurizing device in the second control, assuming an amount of change that is larger than an amount ofPatent Attorney Docket No. change in output fluid pressure of the first pressurizing device, accompanying the execution of the first control (Mizutani: [0011], [0023], and [0078] "Then, the hydraulic fluid from the first hydraulic pressure source starts to be supplied, and the deviation of the wheel cylinder pressure from the target pressure is further reduced due to the supply of the hydraulic fluid from both the first and the second hydraulic pressure sources to the wheel cylinders [accompany execution of first control]."  Also, "Accordingly, there is a relatively great margin of the amount of brake fluid that can be delivered from the regulator to the wheel cylinders. Therefore, the hydraulic fluid from the master cylinder starts to be supplied to the wheel cylinders after the hydraulic fluid from the regulator starts to be supplied to the wheel cylinders [amount of change large than change in first pressurizing device]. This makes it possible to promptly reduce the deviation of the wheel cylinder pressure from the target pressure using the hydraulic fluid from the regulator, while reducing the consumption of the hydraulic fluid in the master cylinder, which is limited in volume."  Also, "The valve opening brake pedal depression force for the master cut valve 64 is set to a value greater than the valve opening brake pedal depression force for the regulator cut valve 65. The valve opening pressures for the master cut valve 64 and the regulator cut valve 65, which are required to maintain the valve opening brake pedal depression forces for the master cut valve 64 and the regulator cut valve 65, are set, respectively, based on the set valve opening brake pedal depression forces.”).  
23.	Regarding Claim 8, Mizutani teaches a vehicle brake device comprising (Mizutani: [0003] "The invention relates to a brake control apparatus [vehicle brake device] and brake control method that controls the braking force applied to the wheels of a vehicle."): 
A pressurizing device comprising a master cylinder, a normally open pressure adjusting electromagnetic valve disposed on a flow path for interconnecting a drive fluid pressure chamber, in which a drive fluid pressure for driving a master piston is generated (Mizutani: [0019], [0020], and [0022] "In the first aspect of the invention, each of the first check valve and the second check valve may be a normally open electromagnetically controlled valve that is kept closed by an electromagnetic force generated when the check valve is supplied with a control current having a prescribed magnitude, and that is open when the supply of the control current is interrupted."  Also, "Adjusting the magnitude of the medium currents supplied to each check valve makes it possible to control the valve opening pressure for the first check valve and the valve opening pressure for the second check valve so that the second check valve is mechanically opened before the first check valve is opened [adjust inflow/outflow]."  Also, "The first hydraulic pressure source may be a master cylinder [comprises master cylinder] that is shut off from the reservoir so that the flow of the hydraulic fluid from the reservoir into the master cylinder is interrupted when the brake operating member is operated, and that pressurizes [drive fluid pressure generated] the hydraulic fluid stored in the hydraulic chamber [adjust inflow/outflow from pressure chamber] in accordance with the operation amount of the brake operating member."), 
And a reservoir (Mizutani: [0022] "The brake control apparatus according to the first aspect may further include... a reservoir that stores the hydraulic fluid which is supplied to the first hydraulic pressure source."), 
And executes a first control of decreasing electric power supplied to the pressure adjusting electromagnetic valve, and a second control of controlling the holding electromagnetic valve so as to prevent a change in fluid pressure inside the master cylinder, accompanying the execution of the first control (Mizutani: [0010], [0011], and [0017] "However, when the wheel cylinder pressure deviates from the target pressure due to, for example, a failure, the hydraulic fluid is supplied to the wheel cylinders through the hydraulic fluid supply path that connects the manual hydraulic pressure source and the wheel cylinders. The manual hydraulic pressure source includes the first hydraulic pressure source that pressurizes the hydraulic fluid stored in the hydraulic chamber thereof in accordance with the operation amount of the brake operating member, and the second hydraulic pressure source that adjusts the pressure of the hydraulic fluid in the second hydraulic pressure source in accordance with the pressure of the hydraulic fluid in the first hydraulic pressure source."  Also, "Then, the hydraulic fluid from the first hydraulic pressure source starts to be supplied, and the deviation of the wheel cylinder pressure from the target pressure is further reduced due to the supply of the hydraulic fluid from both the first and the second hydraulic pressure sources [compensate for change in wheel pressure, accompany execution of first control] to the wheel cylinders."  Also, "Thus, the consumption of the hydraulic fluid in the first hydraulic pressure source is reduced by starting the supply of the hydraulic fluid from the first hydraulic pressure source after the supply of the hydraulic fluid from the second hydraulic pressure source is started.").
	Mizutani fails to explicitly teach a normally open holding electromagnetic valve disposed on a part of the flow path between the pressure adjusting electromagnetic valve and the reservoir, the pressurizing device being configured so that the pressure adjusting electromagnetic valve is closed when holding the drive fluid pressure; an acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the pressure adjusting electromagnetic valve; and a control unit that, when the heat generation correlation value acquired by the acquiring unit is equal to or greater than a prescribed threshold value.
	However, in the same field of endeavor, Kamiya teaches a normally open holding electromagnetic valve disposed on a part of the flow path between the pressure adjusting electromagnetic valve and the reservoir, the pressurizing device being configured so that the pressure adjusting electromagnetic valve is closed when holding the drive fluid pressure (Kamiya: [0010] "The coil current when the valve is closed is the normally open solenoid valve [pressure adjusting valve is closed]. It is composed of the sum of the valve opening current set corresponding to the fluid pressure difference in correlation with the current when the valve is opened from the valve closing state and the addition current, and the current control unit. When the pressure instruction or the holding instruction [holding fluid pressure] is acquired, the added current is reduced as the temperature of the coil acquired by the coil temperature acquiring unit is higher."); 
An acquiring unit configured to acquire a heat generation correlation value indicative of a heat generation state of the pressure adjusting electromagnetic valve (Kamiya: [0011] "According to this configuration, when the coil of the solenoid valve generates heat [heat generation state], the temperature [heat generation correlation value] of the coil is acquired by the coil temperature acquisition unit, and the coil current conducted to the solenoid valve decreases. Thereby, the heat generation of the coil is suppressed."); 
And a control unit that, when the heat generation correlation value acquired by the acquiring unit is equal to or greater than a prescribed threshold value, and executes a first control of decreasing electric power supplied to the pressure adjusting electromagnetic valve (Kamiya: [0104] and [0107] "As shown in FIG. 8, after the addition current decreases by a predetermined amount at t1, the temperature still increases and the temperature acquired by the coil temperature acquisition unit 65 becomes equal to or higher than the second predetermined temperature (t2) [heat generation correlation value greater than threshold], the current The controller 61 gradually reduces the target control current [first control reduced electric power]."  Also, "As shown in FIG. 9, when the brake ECU 6 is in the pressure increase mode or the hold mode (S201: Yes), the brake ECU 6 determines whether the temperature acquired by the coil temperature acquisition unit 65 is equal to or higher than a predetermined temperature (S202) . When the acquired temperature is equal to or higher than the predetermined temperature (S202: Yes), the addition current in the target control current is changed from the normal addition current to the high temperature addition current to be reduced (S203)." Note that a skilled practitioner would recognize that a decrease in current would also provide a decrease in power.)
Mizutani and Kamiya are considered to be analogous to the claim invention because they are in the same field of vehicle brake control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani to incorporate the teachings of Kamiya to determine a heat generation value threshold and decrease electric power to provide the benefit of increased reliability and life of the pressurizing device because of the reduced likelihood of a failure from overheating.  Additionally, the benefit of the second pressurizing device provides the benefit of maintaining the required braking force without overheat the pressurizing device.
24.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 20080001473 A1), in view of Kamiya (JP 2015214270 A), and in further view of Shimada (US 20070241611 A1).
25.	Regarding Claim 5, Mizutani and Kamiya remains as applied above in Claim 1, and further, Kamiya teaches the first pressurizing device… isPatent Attorney Docket No. configured so that the electric motor is actuated when holding a fluid pressure in the master cylinder (Kamiya: [0010] and [0073] "When the pressure instruction or the holding instruction [holding fluid pressure] is acquired, the added current is reduced [electric power consumed] as the temperature of the coil acquired by the coil temperature acquiring unit is higher."  Also, "In the ABS 53 configured in this way, the brake ECU 6 switches the opening and closing of each holding valve and the pressure reducing valve based on the master pressure, the state of the wheel speed, and the longitudinal acceleration, and operates the motor as necessary.").  
	Mizutani and Kamiya fail to explicitly teach the first pressurizing device comprises a master cylinder, and a master piston configured to be driven by a linear motion mechanism configured to convert a rotating motion by an actuation of an electric motor into a linear motion.  
	However, in the same field of endeavor, Shimada teaches the first pressurizing device comprises a master cylinder, and a master piston configured to be driven by a linear motion mechanism configured to convert a rotating motion by an actuation of an electric motor into a linear motion (Shimada: [0043] and [0049] "A piston (not shown) [master piston] in the master cylinder 101 receives the driver's pressing force of the brake pedal 85 and the assist of negative pressure in the brake booster 103 and pressurizes the brake oil."  Also, "The brake ECU 105 [pressurizing device] controls the operation of the brake actuator 102 according to the input data including the master cylinder pressure Pmc and the negative pressure Pn, the state of charge (SOC) of the high-voltage battery 55, a rotation speed Nm of the motor [convert rotating motion of motor], and control signals from the hybrid ECU 70, so as to attain the braking assist, the ABS control, the TRC, and the VSC." Note that a skilled practitioner would recognize, to compress fluid in a cylinder, a piston would have to move in a linear motion.).  
Mizutani, Kamiya, and Shimada are considered to be analogous to the claim invention because they are in the same field of vehicle brake control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani and Kamiya to incorporate the teachings of Shimada to include a pressurizing device with a master cylinder and a master piston to convert rotating motion to a linear motion because it provides the benefit of controlling the brake actuation with a master cylinder and master piston to apply the brakes on a vehicle.

Prior Art
The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Koike (US 20120031692 A1)
Nilsson (US 20080296106 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663